18-11358-mew            Doc 676       Filed 01/22/19 Entered 01/22/19 16:44:50                      Main Document
                                                    Pg 1 of 8


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                 )
     In re:                                                      )        Chapter 11
                                                                 )
     RELATIVITY MEDIA, LLC, et al.,1                             )        Case No. 18-11358 (MEW)
                                                                 )
                                        Debtors.                 )        (Jointly Administered)
                                                                 )

             DECLARATION OF JAMES DALOIA OF PRIME CLERK LLC
         REGARDING THE SOLICITATION OF VOTES AND TABULATION OF
       BALLOTS CAST ON THE DEBTORS’ AND THE CREDITORS’ COMMITTEE’S
      SECOND AMENDED JOINT LIQUIDATING PLAN UNDER CHAPTER 11 OF THE
                            BANKRUPTCY CODE

              I, James Daloia, declare, under the penalty of perjury that the following is true and correct

 to the best of my knowledge, information, and belief:

              1.     I am the Director of Solicitation and Public Securities at Prime Clerk LLC (“Prime

 Clerk”), located at 830 Third Avenue, 9th Floor, New York, New York 10022. I am over the age

 of eighteen years and not a party to the above-captioned action. Unless otherwise noted, I have

 personal knowledge of the facts set forth herein.

              2.     I submit this Declaration with respect to the solicitation of votes and the tabulation

 of ballots cast on the Debtors’ and the Creditors’ Committee’s Second Amended Joint Liquidating

 Plan under Chapter 11 of the Bankruptcy Code, dated December 13, 2018 [Docket No. 633] (as

 may be amended, supplemented, or modified from time to time, the “Plan”).2 Except as otherwise



 1
       Each of the Debtors in the above-captioned jointly administered chapter 11 cases and their respective tax
       identification numbers are set forth (a) in the Order (A) Authorizing the Joint Administration of their Chapter 11
       Cases and (B) Waiving Requirements of Section 342(C)(1) of the Bankruptcy Code and Bankruptcy Rule 2002(n)
       [Docket No. 5] and (b) at https://cases.primeclerk.com/relativity. The location of Relativity Media, LLC’s
       corporate headquarters and the Debtors’ service address is: 9242 Beverly Blvd #300, Beverly Hills, CA 90210.
 2
       All capitalized terms used by not otherwise defined herein have the meanings ascribed to them in the Plan or
       Disclosure Statement Order (as defined below).
18-11358-mew       Doc 676      Filed 01/22/19 Entered 01/22/19 16:44:50           Main Document
                                              Pg 2 of 8


 noted, all facts set forth herein are based on my personal knowledge, knowledge that I acquired

 from individuals under my supervision, and my review of relevant documents. I am authorized to

 submit this Declaration on behalf of Prime Clerk. If I were called to testify, I could and would

 testify competently as to the facts set forth herein.

        3.      This Court authorized Prime Clerk’s retention as the (a) claims and noticing agent

 to the above-captioned debtors and debtors in possession (collectively, the “Debtors”) pursuant to

 the Order Authorizing Retention and Appointment of Prime Clerk LLC as Claims and Noticing

 Agent, Nunc Pro Tunc of the Petition Date, dated May 10, 2018 [Docket No. 41] and (b)

 administrative advisor pursuant to the Order Authorizing Employment and Retention of Prime

 Clerk LLC as Administrative Advisor Nunc Pro Tunc to the Petition Date, dated October 31, 2018

 [Docket No. 575] (collectively, the “Retention Orders”). The Retention Orders authorize Prime

 Clerk to assist the Debtors with, among other things, the service of solicitation materials and

 tabulation of votes cast to accept or reject the Plan. Prime Clerk and its employees have

 considerable experience in soliciting and tabulating votes to accept or reject chapter 11 plans.

         Service and Transmittal of Solicitation Packages and the Tabulation Process

        4.      Pursuant to the Order (I) Approving the Adequacy of the Disclosure Statement, (II)

 Approving the Solicitation and Notice Procedures with Respect to Confirmation of Debtors’ and

 the Creditors’ Committee’s Joint Plan of Liquidation, (III) Approving the Forms of Ballots and

 Notices in Connection Therewith, (IV) Scheduling Certain Dates with Respect Thereto and (V)

 Granting Related Relief [Docket No. 636] (the “Disclosure Statement Order”), the Court

 established procedures to solicit votes from and tabulate ballots submitted by holders entitled to

 vote on the Plan (the “Solicitation Procedures”). Prime Clerk adhered to the Solicitation

 Procedures outlined in the Disclosure Statement Order and the Ballots, which were distributed to




                                                    2
18-11358-mew       Doc 676     Filed 01/22/19 Entered 01/22/19 16:44:50             Main Document
                                             Pg 3 of 8


 parties entitled to vote on the Plan. I supervised the solicitation and tabulation performed by Prime

 Clerk’s employees.

        5.      The Debtors established November 29, 2018, as the record date (the “Voting

 Record Date”) for determining which creditors were entitled to vote on the Plan. Pursuant to the

 Plan and the Solicitation Procedures, only holders as of the Voting Record Date in the following

 class were entitled to vote to accept or reject the Plan (the “Voting Class”):

                           Plan Class                       Class Description
                                4                       General Unsecured Claims

 No other classes under the Plan were entitled to vote on the Plan.

        6.      In accordance with the Solicitation Procedures, Prime Clerk worked closely with

 the Debtors and their advisors to identify the holders entitled to vote in the Voting Class as of the

 Voting Record Date, and to coordinate the distribution of solicitation materials to these holders. A

 detailed description of Prime Clerk’s distribution of solicitation materials is set forth in Prime

 Clerk’s Affidavit of Service of Solicitation Materials, which was filed with this Court on December

 20, 2018 [Docket No. 646].

        7.      Further, in accordance with the Solicitation Procedures, Prime Clerk reviewed,

 determined the validity of, and tabulated the ballots submitted to vote on the Plan. Each ballot

 submitted to Prime Clerk was date-stamped, scanned, assigned a ballot number, entered into Prime

 Clerk’s voting database, and processed in accordance with the Solicitation Procedures. To be

 included in the tabulation results as valid, a ballot must have been (a) properly completed pursuant

 to the Solicitation Procedures, (b) executed by the relevant holder entitled to vote on the Plan (or

 such holder’s authorized representative), (c) returned to Prime Clerk via an approved method of




                                                   3
18-11358-mew   Doc 676   Filed 01/22/19 Entered 01/22/19 16:44:50   Main Document
                                       Pg 4 of 8
18-11358-mew   Doc 676   Filed 01/22/19 Entered 01/22/19 16:44:50   Main Document
                                       Pg 5 of 8


                                    Exhibit A
               18-11358-mew        Doc 676       Filed 01/22/19 Entered 01/22/19 16:44:50         Main Document
                                                               Pg 6 of 8

                                                    Relativity Media, LLC, et al.
                                                  Exhibit A ‐ Tabulation Summary



                                   Number Accepting       Number Rejecting     AmountAccep ng     AmountRejec ng
Class       Class Description                                                                                      Class Voting Result

                                             %                    %                   %                  %
                                         170                      5             $223,368,082.44      $554,891.53
 4      General Unsecured Claims                                                                                         Accept
                                        97.14%                  2.86%               99.75%             0.25%




                                                              Page 1 of 1
18-11358-mew   Doc 676   Filed 01/22/19 Entered 01/22/19 16:44:50   Main Document
                                       Pg 7 of 8


                                    Exhibit B
                                 18-11358-mew   Doc 676     Filed 01/22/19 Entered 01/22/19 16:44:50                             Main Document
                                                                          Pg 8 of 8

                                                                          Relativity Media, LLC, et al.
                                                            Exhibit B ‐ Report of Ballots Excluded from Tabulation


Plan Class   Plan Class Description                       Creditor Name                                     Voting Amount      Accept/Reject               Reason(s) for Exclusion
    4        General Unsecured Claims                     Messengers, Inc                                            $237.30      Reject       No Original Signature
    4        General Unsecured Claims                     Messengers, Inc                                             $99.00      Reject       No Original Signature
    4        General Unsecured Claims                     Univision Interactive Media                          $29,276.86         Accept       Superseded by later received valid ballot
    4        General Unsecured Claims                     Hand Baldachin & Amburgey LLP                        $60,571.47         Accept       Superseded by later received valid ballot




                                                                                  Page 1 of 1
